United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2867
                                  ___________

Karen Esther Williams,                 *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * District of Nebraska.
                                       *
KETV,                                  *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                           Submitted: May 16, 2002
                              Filed: June 13, 2002 (Corrected August 19, 2002)
                                 ___________

Before BOWMAN, MAGILL, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      KETV appeals the district court's1 June 29, 2001, judgment in favor of Karen
Williams based on her employment discrimination claims under Title VII and the
Nebraska Fair Employment Practices Act. KETV also appeals the district court's
award of attorney's fees. For the reasons stated below, we affirm.

      Williams, an African-American female, has been a part-time Production


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
Assistant at KETV since August 6, 1979. On or about January 15, 1996, Williams
began reporting directly to Jerry Olsen, the Operations Manager for KETV and
immediate supervisor of all production employees. On May 28, 1998, Williams left
work at least one-half hour early to attend the funeral of a co-worker's mother.
Before leaving work, Williams notified the director and supervisor on duty of her
plans to attend the funeral. She did so by posting a note on Olsen's door the morning
of the funeral informing him of her plans. Williams did not obtain express permission
from Olsen before leaving work. As a result, on June 2, 1998, Olsen gave Williams
a "final" warning for leaving work early without permission. After receiving the
warning, Williams filed a claim of discrimination with the EEOC and the NEOC
alleging, inter alia, that she was being discriminated against in regard to discipline.
In particular, Williams alleged that Tom Johnson, a Caucasian Production Assistant,
was not disciplined for leaving work early to attend his son's awards breakfast and
that this conduct amounts to discrimination because she was disciplined more harshly
than her non-African-American co-worker.

       After going through the necessary administrative procedures, this case came
to federal district court in the spring of 2000. Shortly thereafter, KETV moved for
summary judgment on all claims, and on June 23, 2000, the district court entered an
order granting partial summary judgment in favor of KETV on some of Williams's
charges. The remaining claims were tried to the court from October 10 through
October 18, 2000. At the close of Williams's case-in-chief, the district court entered
judgment as a matter of law in favor of KETV on one of Williams's claims.

       On December 27, 2000, the district court issued its Memorandum of Decision
in which it found in favor of KETV on all remaining claims (seven in total) except
one. The district court found that KETV discriminated against Williams because of
her race based on the incident where it issued a warning to Williams for leaving work
early, but not to Johnson for doing the same. With respect to this claim, the district
court awarded Williams damages in the amount of $1000 for emotional distress. The
court also awarded Williams attorney's fees in the amount of $38,040.93.

                                         -2-
      In reviewing a district court's order entering judgment after a bench trial, we
review the district court's findings for clear error and its conclusions of law de novo.
Spinden v. GS Roofing Prods. Co., 94 F.3d 421, 426 (8th Cir. 1996). In applying this
standard, we will not overturn a finding of fact if that fact is supported by substantial
evidence, if it is based on a correct view of the law, or unless this court is firmly
convinced that an error has been made. Sawheny v. Pioneer Hi-Bred Int'l, Inc., 93
F.3d 1401, 1407-08 (8th Cir. 1996).

       KETV's primary argument is that the district court erred in finding that
Williams established a prima facie case of disparate treatment based on race
discrimination. In order to do so a plaintiff must prove that: (1) she is a member of
a protected class; (2) she was qualified to perform her duties; (3) she suffered an
adverse employment action; and (4) members of other racial groups were treated more
favorably in similar situations. Clearwater v. Indep. Sch. Dist. Number 166, 231 F.3d
1122, 1127 (8th Cir. 2000). KETV argues that the district court's analysis regarding
prong four was erroneous and that Williams failed to show that she was similarly
situated in all material respects.

       In arguing its position, KETV repeatedly asserts facts that are not supported by
either the record or the district court's factual conclusions. In particular, KETV
asserts that "Olsen [gave] Johnson permission to go to the awards breakfast."
However, the district court expressly found otherwise and the record does not support
KETV's assertion. In light of this fact, this court should not overturn this factual
finding because it does not appear that the district court's conclusion is clearly
erroneous.

      The only fact that may distinguish the Johnson and Williams situations is the
potential absence of any "meaningful advance notice" on the part of Williams.
However, the district court found this fact to be immaterial because in its judgment
Williams "followed the same basic procedure before leaving that Tom Johnson did."
As the district court noted, neither party was given express permission by Olsen to

                                          -3-
leave work early, but only Williams was disciplined for doing so. The fact that
Johnson told Olsen that he was going to be absent from work three days before he
was going to miss work is irrelevant because Olsen never expressly told Johnson he
could leave work early. The notice issue becomes irrelevant unless we assume that
Olsen implicitly gave Johnson permission to be absent from work. Such an
assumption, however, would be error because absent any express indication on the
part of Olsen to allow Johnson to go, this court should not infer such action where the
district court expressly found otherwise. Therefore, the number of days of advance
notice is irrelevant because neither party was told they could leave work early, but
only one party, Williams, was disciplined for doing so. Thus, KETV's argument
misses the mark because they rely on a critical fact that the district court expressly
found not to have existed: Olsen's express permission.

        KETV also argues that the district court's award of attorney's fees was an abuse
of discretion or, in the alternative, was not reasonable. We review such awards for
an abuse of discretion and "give great deference to the district courts on fee matters
having to do with services performed before them." Griffin v. Jamison, Inc., 188 F.3d
996, 997 (8th Cir. 1999). This is so because "[t]hose courts are necessarily more
familiar than we are with the members of their own bar and with the course of
litigation before them." Id. After careful examination of the record, we conclude that
the district court did not abuse its discretion in awarding approximately $38,000 in
attorney's fees to Williams. Also, we believe that the sum awarded, although greater
than the amount awarded to Williams, was reasonable when one views the case in its
entirety.

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                          -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-